English, C. J. opinion. Section 1932, Gantt’s Digest, provides that: “Aeonviction cannot be had upon the testimony of an accomplice, unless corroborated by other evidence tending to connect the defendant with the commission of the offense ; and the corroboration is not sufficient, if it merely shows that the offense was committed, and the circumstances thereof.” It is submitted by the Attorney-General, that this section applies to felonies only, and not to misdemeanors ; but its expressions are general, and there is nothing in its context to indicate that it was the intention of the Legislature to limit its application to felonies. At common law, the practice of requiring confirmation of an accomplice, applied to misdemeanors as well as felonies. Roscoe Cr. Ev. 156; 1 Phillips Ev. 112; 2 Russell on Cr. 967. Regina v. Farler, 8 Car. & Payne, 106, is cited by Eoscoe, Phillips and Eussell, to show that it applied in misdemeanors. Before the Statute it was matter of practice; but the Statute makes it absolute law, that the testimony of an accomplice must be corroborated to warrant a conviction, and the law applies to misdemeanors as well as felonies. Affirmed.